Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's amendment filed on May 14, 2021 has been entered. Claims 1, 6, 9 – 12, 14, 15 and 20 have been amended. Claims 2 – 5, 7 – 8, 13 and 16 – 19 have been canceled. Claims 21 – 31 have been added. Claims 1, 6, 9 – 12, 14, 15 and 20 – 31 are still pending in this application, with claims 1, 15 and 25 being independent.

    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25 – 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 25 – 31 claimed a computer readable medium. It can be interpreted as a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9 – 12, 14, 15, 20 – 22 and 24 – 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van der Auwera et al. (US Patent Application Publication 2018/0160123), hereinafter referred as van der Auwera.

Regarding claim 15, van der Auwera discloses a streaming media information processing apparatus (Figs. 1, 14 and 15), comprising: 
a memory ([0196], storage device) comprising instructions; and 
a processor ([0191], processor) coupled to the memory and configured to execute the instructions, which cause the processor to be configured to: 
obtain a spatial information track comprising a first sample and a second sample (Fig. 12, 1202, [0171], obtain a set of spherical representation of a scene), wherein the first sample comprises first location information of a first central point of a first sphere region (Fig. 4A - 4C, [0123 – 0130], first center 474 of a first sphere region 430), wherein the second sample comprises second location information of a second central point of a second sphere region (Fig. 4A - 4C, [0123 – 0130], when user 420 moves to another position/ orientation of a second pitch angle and yaw angle, the system will obtain second center 474 of a second sphere region 430; [0171], stitching a set of images captured by the camera set (at different position/orientation) at a particular time point to obtain 360-degree video data), wherein the spatial information track further comprises a sample entry comprising a spatial information type identifier indicating a width and a height of two sphere regions are encapsulated in the sample entry ([0120, 0129, 0132], width, height), or indicating a first width and a first height of the first sphere region are encapsulated in the first sample and a second width and a second height of the second sphere region are encapsulated in the second sample, wherein the two sphere regions comprises the first sphere region and the second sphere region (Fig. 4A - 4C, [0123 – 0130], two sphere regions for user’s two positions/ orientations; [0105], 360-degree video data comprising at least two fisheye images); and
 determine video data to be played based on the spatial information track (Fig. 12, 1208, [0179], determine video data to be played based on the spatial information track on ROI determined above).  
  
Regarding claims 1 and 25, they are corresponding to claim 15, thus, they are rejected for the same reason set forth for claim 15.
  
Regarding claim 6 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track comprises spatial rotation information of a target sphere region (Fig. 4C, [0126], pitch angle and yaw angel).

Regarding claim 9 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information encapsulated in the sample entry of the spatial information track (Fig. 8, 848, 861, [0156 – 0157]).  

Regarding claim 10 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track further comprises a width and height type identifier ([0120, 0129, 0132], width, height) to indicate a coordinate system (Fig. 4C-4E, coordinate system xyz) describing a width and a height of a target sphere region (Fig. 4B, [0125], ROI 430).  

Regarding claim 11 (depends on claim 10), van der Auwera disclosed the method wherein the width and height type identifier ([0120, 0129, 0132], width is represented by a yaw delta angle 492, height is represented by a pitch delta angle 490) are encapsulated in the sample entry of the spatial information track (Fig. 8, 848, 861, [0156 – 0157]).  

Regarding claim 12 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track further comprises a width and height type identifier to indicate a coordinate system describing a boundary of a target sphere region (Fig. 4B, [0125], boundary of ROI 430).  

Fig. 4C, [0126], pitch angle and yaw angel).  

Regarding claim 21 (depends on claim 1), van der Auwera disclosed the method wherein the spatial information track is a track ([0070], tracking information) independent of target video data (which is independent of video display data at 1306, [0190]).  

Regarding claim 22 (depends on claim 1), van der Auwera disclosed the method wherein the width and the height of the two sphere regions indicates that the first sphere region and the second sphere region have a common width and height ([0120, 0129, 0132], viewport has a common width and height).  

Regarding claim 24 (depends on claim 12), van der Auwera disclosed the method wherein the coordinate system is a pixel coordinate system (Fig. 4C-4E, [0130 – 0132], pixel in coordinate system).  

Regarding claims 20 and 26, they are corresponding to claim 6, thus, they are rejected for the same reason set forth for claim 6.
  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Auwera in view of Hannuksela et al. (US Patent Application Publication 2018/0077210), hereinafter referred as Hannuksela.

Regarding claim 23 (depends on claim 12), van der Auwera fails to explicitly disclose the method wherein the coordinate system is an angular coordinate system.  
However, in a similar field of endeavor Hannuksela discloses a method for rendering 360-degree virtual reality content ([0033]). In addition, Hannuksela discloses the method wherein the coordinate system is an angular coordinate system ([0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of van der Auwera, and an angular coordinate system. The motivation for doing this is that analyze process can be easier so that the application of van der Auwera can be extended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9 – 12, 14, 15 and 20 – 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668